DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 21-40 are pending in this application.

Election/Restrictions

Applicant’s election without traverse of the species (shock wave therapy administration: administering shockwave pulses with energy of about 0.05-0.25 mJ/mm2) in the reply filed on 04/29/2022 is acknowledged.  Claims 33-35 are rejoined and were examined on their merits.  Election was made without traverse in the reply filed on 04/29/2022.

Claims 21-32 and 36-40 were examined on their merits.

Specification

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.

Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

The disclosure is objected to because of the following informalities: The Specification is not in the preferred layout.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear of the parenthetical material is intended as a claim limitation or not.  

Claim 40 recites the limitation "the dose of shockwave pulses".  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation

Claim 33 recites “…administering at least about 500 shockwave pulses”.  The instant Specification as published at Pg. 6, Paragraph [0058] teaches, “Shockwave therapy involves the administration of multiple low energy shockwave pulses. For instance, in some embodiments, shockwave therapy (i.e. a dose of low energy shockwaves) comprises administration of at least about 500 shockwave pulses, such as at least 750, 1000, 1100, 1200, 1300, 1400, 1500, 1600, 1700, 1800, 1900 or 2000 shockwave pulses.”  Thus, the term at least about 500 shockwave pulses has been interpreted as encompassing at least 750, 1000, 1100, 1200, 1300, 1400, 1500, 1600, 1700, 1800, 1900 or 2000 shockwave pulses.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-34, 36 and 37 are rejected under 35 U.S.C. § 103 as being unpatentable over Franz (WO 2007/118680 A2), in view of Assmus et al. (2013), both cited in the IDS.

Franz teaches a method of preventing or treating ischemic tissue by recruiting stem cells into ischemic and/or apoptotic tissue, wherein the ischemia is myocardial ischemia caused by heart failure or surgical and/or interventional measures, wherein the surgical and/or interventional measure is a procedure to regain blood flow (reperfusion)  (Pg. 79, Claims 2, 3, 5, 9, 10, 16 and 17), 
comprising administering an effective amount of a pharmaceutical composition comprising parathyroid hormone (PTH, also known as teriparatide, see Franz, Pg. 20, Line 18) and/or parathyroid hormone-related peptide (PTHrP) to patient in need thereof (Pg. 79, Claim 2);
and wherein the pharmaceutical composition further comprises a DPP IV antagonist, wherein the DPP IV antagonist is selected from the DPP IV inhibitors Vildagliptin and Sitagliptin (Pg. 81, Claims 20 and 23). 

With regard to Claims 23 and 24, Franz teaches the pharmacological agent is PTH (teriparatide) (Pg. 20, Line 18 and Pg. 79, Claim 2).

With regard to Claim 30, Franz teaches the pharmaceutical composition further comprises a DPP IV antagonist, wherein the DPP IV antagonist is selected from the DPP IV inhibitors Vildagliptin and Sitagliptin (Pg. 81, Claims 20 and 23).
Franz did not teach a method wherein the pharmaceutical composition is administered prior to, simultaneously with, and/or after administration of extracorporeal shockwave therapy, as required by Claim 21;
wherein the pharmacological agent is administered separately, simultaneously or after administration of shockwave therapy, as required by Claim 22;
wherein the pharmaceutical composition is administered prior to shockwave therapy and continuously throughout the course of the therapy, as required by Claim 25;
wherein the pharmaceutical composition is administered at least 8 hours before the shockwave therapy, as required by Claim 26;
 wherein the BMC are administered prior to, simultaneously with, and/or after administration of the pharmacological composition, as required by Claims 27 and 29;
wherein the BMC are administered at least 8 hours before the shockwave therapy, as required by Claim 28;
wherein the heart failure is chronic heart failure, as required by Claim 31;
wherein the shockwave therapy comprises administering shockwave pulses with energy of about 0.05-0.25 mJ/mm2, as required by Claim 32;
 wherein the shockwave therapy comprises administering at least about 500 shockwave pulses, as required by Claim 33;
wherein the shockwave therapy comprises administering about 500-2000 shockwave pulses, as required by Claim 34;
comprising targeting the focal point of the shockwaves to a specific region of the heart, as required by Claim 36;
or wherein the region of the heart to be targeted is located by echocardiography visualization, as required by Claim 37.

Assmus et al. teaches a method of treating chronic heart failure, comprising administering low-dose or high-dose cardiac shockwave therapy prior to administration of bone-marrow derived mononuclear cells (BMC) wherein shockwave therapy has been shown to increase homing factors in the target tissue, resulting in enhanced retention of applied BMCs and wherein among patients with post-infarction chronic heart failure, shockwave facilitated intracoronary administered BMCs vs. shockwave treatment alone resulted in significant, albeit modest improvement in left-ventricular ejection fraction (LVEF) (Pg. 1622, Abstract);
and wherein the low-dose shockwave therapy was 0.014 mJ/mm2 (within the claimed range of about 0.05-0.25 mJ/mm2) and the high-dose shockwave therapy was 0.051 mJ/mm2, both at 740 shots (interpreted as pulses) per spot focused to the anterior, lateral or apical left ventricular segments as determined by 2-dimensional echocardiographic guidance (Pg. 1623, Column 3, Lines 1-16).






It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Franz of treating or preventing heart failure and treating cardiac ischemic reperfusion injury by administering a pharmaceutical composition comprising PTH and a DPP IV inhibitor to a subject in need thereof with the method of Assmus et al. of treating chronic heart failure by administering extracorporeal shock wave therapy prior to the administration of BMCs because this is no more than the combination of two known treatments for heart failure to form a third method for treating heart failure.  With regard to the timing of the administration of the pharmaceutical composition, administration of shockwave therapy and administration of the BMC, the ordinary artisan would have recognized that there are only a finite number of combinations that the three components can be administered; either separately, simultaneously or sequentially to one another.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this combination in order to effectively treat and/or prevent heart failure or treat cardiac ischemic reperfusion injury in a subject.  There would have been a reasonable expectation of success in making this combination because both references are reasonably drawn to the same field of endeavor, that is, the treatment of heart failure.





It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Franz and Assmus et al. of treating or preventing heart failure or treating cardiac reperfusion injury by administration of shockwave therapy and a pharmacological composition of DPPIV inhibitor and PTH, to administer the pharmacological composition at least 8 hours before the shockwave therapy and administer the stem cells at least 8 hours before the shockwave therapy, because this would allow time for the pharmacological composition to recruit the applied stem cells to the damaged tissue.   With regard to the continuous administration of the pharmaceutical composition throughout the course of the shockwave therapy, the ordinary artisan would have recognized that there are only a finite ways that the composition can be administered; either discretely or continuously.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this combination in order to effectively treat and/or prevent heart failure or treat cardiac ischemic reperfusion injury in a subject.  There would have been a reasonable expectation of success in making this combination because both references are reasonably drawn to the same field of endeavor, that is, the treatment of heart failure.

Claim 35 is rejected under 35 U.S.C. § 103 as being unpatentable over Franz (WO 2007/118680 A2), in view of Assmus et al. (2013), both cited in the IDS, as set forth above, and further in view of Zhang et al. (2015).


The teachings of Franz and Assmus et al. were discussed above.

Neither reference taught a method wherein the shockwave therapy comprises administering shockwave pulses during the isovolumic relaxation periods of the cardiac cycle, as required by Claim 35. 

Zhang et al. teaches wherein electrocardiography controlled shockwave pulses are released only in the refractory (relaxation) phase of the cardiac cycle (Lines 5-6).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Franz and Assmus et al. of treating or preventing heart failure or treating cardiac reperfusion injury by administration of shockwave therapy and a pharmacological composition of DPPIV inhibitor and PTH, to administer the shockwave therapy during the refractory (relaxation) phase of the cardiac cycle as taught by Zhang et al. because Assmus et al. does not indicate when in the cardiac cycle the shockwave pulses are administered, and Zhang et al. teaches that administration during the refractory (relaxation) phase of the cardiac cycle is a suitable time to do so.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to administer the shockwave therapy at a suitable point in the cardiac cycle.  There would have been a reasonable expectation of success in making this modification because both Assmus et al. and Zhang et al. are drawn to the same field of endeavor, that is, cardiac shockwave therapy.
Claim 38 is rejected under 35 U.S.C. § 103 as being unpatentable over Franz (WO 2007/118680 A2), in view of Assmus et al. (2013), both cited in the IDS, as set forth above, and further in view of Penn (US 2009/0246179 A1).

The teachings of Franz and Assmus et al. were discussed above.

Neither reference taught a method wherein the determining of the region of the heart to be targeted is by magnetic resonance imaging (MRI), as required by Claim 38.

Penn teaches the administration of stem cells to a cardiac target site of a subject with a myocardial injury (Pgs. 10-11, Paragraph [0091]) wherein the cardiac target site is identified by various methods including MRI, electrocardiogram and echocardiography (Pg. 11, Paragraph [0092]).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Franz and Assmus et al. of treating or preventing heart failure or treating cardiac reperfusion injury by administration of shockwave therapy to a target site determined by 2-dimensional echocardiographic guidance to substitute MRI as the means for identifying the cardiac target site because Penn teaches that echocardiography and MRI are functional, equivalent means for identifying a cardiac target site for therapy.  

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this substitution in order to properly identify a cardiac site for therapeutic treatment.  There would have been a reasonable expectation of success in making this modification because Penn teaches that both echocardiography and MRI are known to be useful in the identification of cardiac target sites for therapeutic treatment.

Claim 39 is rejected under 35 U.S.C. § 103 as being unpatentable over Franz (WO 2007/118680 A2), in view of Assmus et al. (2013), as set forth above, and further in view of Nishida et al. (2004), all cited in the IDS.

The teachings of Franz and Assmus et al. were discussed above.

Neither reference taught a method wherein the specific region of the heart to be targeted comprises scar tissue, as required by Claim 39.

Nishida et al. teaches that although no medication or procedure used clinically has shown efficacy in replacing myocardial scar with functioning contractile tissue, it could be possible to improve the contractility of the hibernating myocardium by inducing angiogenesis and it has been suggested that shockwave therapy could induce angiogenesis in vitro and could be reproduced in vivo (Pg. 3055, Column 1, Lines 6-11 and Column 2, Lines 5-9).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Franz and Assmus et al. of treating or preventing heart failure or treating cardiac reperfusion injury by administration of shockwave therapy and a pharmacological composition of DPPIV inhibitor and PTH, to administer the shockwave therapy to a targeted region of the heart comprising scar tissue because Nishida et al. teaches the desirability of replacing myocardial scar with functioning contractile tissue and suggests that shockwave therapy could induce in vivo angiogenesis.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to target damaged/scarred heart tissue with a remedial treatment.  There would have been a reasonable expectation of success in making this modification because both Assmus et al. and Nishida et al. are drawn to the same field of endeavor, that is, cardiac shockwave therapy.

Claim 40 is rejected under 35 U.S.C. § 103 as being unpatentable over Franz (WO 2007/118680 A2), in view of Assmus et al. (2013), both cited in the IDS, as set forth above, and further in view of Vasyuk et al. (2010), of record.

The teachings of Franz and Assmus et al. were discussed above.

Neither reference taught a method wherein the administering of the dose of shockwave pulses is over more than one session, as required by Claim 40.

Vasyuk et al. teaches the treatment is ischemic heart failure with extracorporeal shockwave therapy in 9 sessions (Pg. 226, Abstract).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Franz and Assmus et al. of treating or preventing heart failure or treating cardiac reperfusion injury by administration of shockwave therapy and a pharmacological composition of DPPIV inhibitor and PTH, to administer the shockwave therapy over more than one session as taught by Vasyuk et al. because Assmus et al. does not indicate how many sessions in which the shockwave pulses are administered, and Vasyuk et al. teaches that administration over multiple sessions is a suitable course of shockwave therapy administration .  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to administer the shockwave therapy over a number of sessions.  There would have been a reasonable expectation of success in making this modification because both Assmus et al. and Vasyuk et al. are drawn to the same field of endeavor, that is, cardiac shockwave therapy for the treatment of heart failure.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        05/10/2022